       Case 1:18-cv-03315-RA-SDA Document 28 Filed 04/21/20 Page 1 of 2
                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 4-21-20

 MARIO CASTRO,

                             Petitioner,
                                                                No. 18-CV-3315 (RA)
                        v.
                                                                        ORDER
 JAMIE LAMANNA, Superintendent of the
 Green Haven Correctional Facility,

                             Respondent.



RONNIE ABRAMS, United States District Judge:

       Petitioner Mario Castro, proceeding pro se, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 on April 16, 2018, see Dkt. 2, and filed an amended petition (the

“Petition”) on February 28, 2019, see Dkt. 19. On March 30, 2020, Magistrate Judge Aaron issued

a Report and Recommendation (the “Report”) recommending that the Court deny the Petition in

its entirety. See Dkt. 26. The Report clearly stated the procedures for the parties to file written

objections pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), and that

failure to object within fourteen (14) days will result in a waiver of objections and will preclude

appellate review. See Report at 27. The Report also indicated that a copy of it was mailed to

Petitioner’s address as listed on the docket. Neither party filed objections within the requisite time

period. Petitioner, however, filed a Notice of Appeal to the United States Court of Appeals for the

Second Circuit, which is dated April 7, 2020 and was docketed on April 16, 2020. See Dkt. 27.

As indicated on the docket, Petitioner’s Notice of Appeal is premature at this time. In light of

Petitioner’s pro se status and the current COVID-19 crisis, the Court will extend his time to file
         Case 1:18-cv-03315-RA-SDA Document 28 Filed 04/21/20 Page 2 of 2



written objections to the Report. Accordingly, no later than May 12, 2020, Petitioner shall file

any written objections.

         Moreover, in light of the current global health crisis, parties proceeding pro se are

encouraged to submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro

se parties also are encouraged to consent to receive all court documents electronically. A consent

to electronic service form is available on the Court’s website. Pro se parties who are unable to use

email may submit documents by regular mail or in person at the drop box location at the U.S.

Courthouses in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more

information, including instructions on this new email service for pro se parties, please visit the

Court’s website at nysd.uscourts.gov.

         Respondent is directed to mail a copy of this Order to Petitioner and file proof of service

on the docket no later than April 28, 2020.

SO ORDERED.

Dated:      April 21, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
